 



EXHIBIT 10.9

THORATEC CORPORATION
1996 NONEMPLOYEE DIRECTORS
STOCK OPTION PLAN

     1. Purposes of the Plan. The purposes of the 1996 Nonemployee Directors
Stock Option Plan of Thoratec Corporation, a California corporation, are to:

     (a) Encourage Nonemployee Directors to improve operations and increase
profits of the Company;

     (b) Encourage Nonemployee Directors to accept or continue their association
with the Company; and

     (c) Increase the interest of Nonemployee Directors in the Company’s welfare
through participation in the growth in value of the Common Stock of the Company.

     Options granted hereunder shall be “Nonstatutory Options”, and shall not
include “incentive stock options” intended to satisfy the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended.

     2. Definitions. As used herein, the following definitions shall apply:

     (a) “Administrator” shall mean the entity, either the Board or the
Committee, responsible for administering this Plan, as provided in Section 3.

     (b) “Board” shall mean the Board of Directors of the Company, as
constituted from time to time.

     (c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

     (d) “Committee” shall mean the committee, if any, appointed by the Board in
accordance with Section 5(a) to administer this Plan.

     (e) “Common Stock” shall mean the Common Stock of the Company.

     (f) “Company” shall mean Thoratec Corporation, a California corporation.

     (g) “Director Fee” shall mean the cash amount, if any, a Nonemployee
Director shall be entitled to receive for serving as a director of the Company
in any fiscal year.

     (h) “Fair Market Value” shall mean, as of the date in question, the last
transaction price quoted by the NASDAQ National Market System on the date of
grant; provided, however, that if the Common Stock is not traded on such market
system or the foregoing shall otherwise be inappropriate, then the Fair Market
Value shall be determined by

 



--------------------------------------------------------------------------------



 



the Administrator in good faith at its sole discretion and on such basis as it
shall deem appropriate. Such determination shall be conclusive and binding on
all persons.

     (i) “Nonemployee Director” shall mean any person who is a member of the
Board but is not an employee of the Company or any Parent or Subsidiary of the
Company and has not been an employee of the Company or any Parent or Subsidiary
of the Company at any time during the preceding twelve (12) months. Service as a
director does not in itself constitute employment for purposes of this
definition.

     (j) “Option” shall mean a stock option granted pursuant to this Plan. Each
Option shall be a nonstatutory option not intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

     (k) “Option Agreement” shall mean the written agreement described in
Section 6 evidencing the grant of an Option to a Nonemployee Director and
containing the terms, conditions and restrictions pertaining to such Option.

     (l) “Option Shares” shall mean the Shares subject to an Option granted
under this Plan.

     (m) “Optionee” shall mean a Nonemployee Director who holds an Option.

     (n) “Plan” shall mean this Thoratec Corporation Nonemployee Directors Stock
Option Plan, as it may be amended from time to time.

     (o) “Related Option” shall have the meaning set forth in Section 8.7.

     (p) “Rule 16b-3” shall have the meaning set forth in Section 5(a).

     (q) “Section” unless the context clearly indicates otherwise, shall refer
to a Section of this Plan.

     (r) “Share” shall mean a share of Common Stock, as adjusted in accordance
with Section 8.1.

     (s) “Subsidiary” shall mean a “subsidiary corporation” of the Company,
whether now or hereafter existing, within the meaning of Section 424(f) of the
Code, but only for so long as it is a “subsidiary corporation”.

     3. Eligible Persons. Every person who at the date of grant of an Option is
a Nonemployee Director is eligible to receive Options under this Plan.

     4. Stock Subject to this Plan. Subject to Section 8.1 of this Plan, the
maximum aggregate number of Shares which may be issued on exercise of Options
granted pursuant to this Plan is 550,000 Shares. The Shares covered by the
portion of any grant under the Plan which expires unexercised shall become
available again for grants under the Plan.

2



--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------



 



     5. Administration.

     (a) This Plan shall be administered by the independent members of the
Board, or by a committee (the “Committee”) of at least two (2) independent Board
members to which administration of the Plan is delegated (in either case, the
“Administrator”), in accordance with the requirements of Rule 16b-3 promulgated
by the Securities and Exchange Commission (“Rule 16b-3”), or any successor rule
thereto.

     (b) Subject to the other provisions of this Plan, the Administrator shall
have the authority, in its sole discretion: (i) to determine the Fair Market
Value of the Shares subject to Option; (ii) to interpret this Plan; (iii) to
prescribe, amend and rescind rules and regulations relating to this Plan;
(iv) to defer (with the consent of the Optionee) or accelerate the exercise date
of any Option; (v) to authorize any person to execute on behalf of the Company
any instrument evidencing the grant of an Option; and (vi) to make all other
determinations deemed necessary or advisable for the administration of this
Plan. The Administrator may delegate nondiscretionary administrative duties to
such employees of the Company as it deems proper.

     (c) All questions of interpretation, implementation and application of this
Plan shall be determined by the Administrator. Such determination shall be final
and binding on all persons.

     6. Grant of Options.

     (a) Grant for initial election or appointment to Board. Subject to the
terms and conditions of this Plan, if any person who is not an officer or
employee of the Company is first elected or appointed as a member of the Board,
then the Company shall grant to such Nonemployee Director Options to purchase
Shares as follows:

     (i) If such Nonemployee Director is first elected or appointed as a member
of the Board on or after the Company’s annual meeting of shareholders held in
1996 but before the annual meeting of shareholders held in 1997, then on the
effective date of such appointment or election, the Company shall grant to such
Nonemployee Director an Option to purchase 3,333 Shares at an exercise price
equal to the Fair Market Value of such Shares on the date of such Option grant.

     (ii) If such Nonemployee Director is first elected or appointed as a member
of the Board on or after the Company’s annual meeting of shareholders held in
1997 but before the annual meeting held in 1999, then on the effective date of
such appointment or election, the Company shall grant to such Nonemployee
Director an Option to purchase 10,000 Shares at an exercise price equal to the
Fair Market Value of such Shares on the date of such Option grant.

     (iii) If such Nonemployee Director is first elected or appointed as a
member of the Board on or after the Company’s annual meeting of shareholders
held in 1999, then on the effective date of such appointment or election, the
Company shall grant to such Nonemployee Director an Option to purchase 15,000
Shares at an exercise price equal to the Fair Market Value of such Shares on the
date of such Option grant. In addition, on each of the earlier of (1) the date
of the three succeeding Board meetings after such election or appointment and

3



--------------------------------------------------------------------------------



 



(2) August 31, November 30, February 28 or May 31 of the relevant year following
such election or appointment, the Company shall grant to such Nonemployee
Director an additional Option to purchase 1,875 Shares at an exercise price
equal to the Fair Market Value of such Shares on the date of such Option grant;
provided, however, that upon the first annual meeting of shareholders of the
Company held on or after the Nonemployee Director’s election or appointment,
such director shall cease to be entitled to the 1,875 Share grants described
above, but instead shall be entitled to the annual grants described in section
6(b) below.

     (b) Annual Grant. Subject to the terms and conditions of this Plan, on the
date of the first meeting of the Board immediately following each annual meeting
of shareholders of the Company (even if held on the same day as the meeting of
shareholders) the Company shall grant to each Nonemployee Director then in
office Options as follows.

     (i) For meetings held prior to the Company’s annual meeting of shareholders
held in 1997, the Company shall grant to each Nonemployee Director then in
office an Option to purchase 1,667 Shares at an exercise price equal to the Fair
Market Value of such Shares on the date of such Option grant.

     (ii) For meetings held on or after the Company’s annual meeting of
shareholders held in 1997 but before the annual meeting of shareholders held in
1999, the Company shall grant to each Nonemployee Director then in office an
Option to purchase 5,000 Shares at an exercise price equal to the Fair Market
Value of such Shares on the date of such Option grant. Provided, however, that
if in any relevant year an annual meeting of shareholders is not held by
June 15, then on June 15 of any such year the Company shall grant to each
Nonemployee Director then in office an Option to purchase 5,000 Shares at an
exercise price equal to the Fair Market Value of such Shares on June 15 and the
Company shall not thereafter grant any Options pursuant to this subsection
(b) in any such year.

     (iii) For meetings held on or after the Company’s annual meeting of
shareholders held in 1999, the Company shall grant to each Nonemployee Director
then in office an Option to purchase 1,875 Shares at an exercise price equal to
the Fair Market Value of such Shares on the date of such Option grant. Provided,
however, that if in any relevant year an annual meeting of shareholders is not
held by June 15, then on June 15 of any such year the Company shall grant to
each Nonemployee Director then in office an Option to purchase 1,875 Shares at
an exercise price equal to the Fair Market Value of such Shares on June 15. In
addition, on each of the earlier of (1) the date of the three succeeding Board
meetings after such annual meeting and (2) August 31, November 30, February 28
or May 31 of the relevant year following such annual meeting, the Company shall
grant to each Nonemployee Director then serving as a director of the Company, an
additional Option to purchase 1,875 Shares at an exercise price equal to the
Fair Market Value of such Shares on the date of such Option grant, such that the
total Options granted pursuant to this Section 6(b) for each full year of
service is for 7,500 Shares.

     (c) No Options shall be granted under this Plan after ten (10) years from
the date of adoption of this Plan by the Board. Each Option shall be evidenced
by a written Option Agreement, in form satisfactory to the Company, executed by
the Company and the Nonemployee Director to whom such Option is granted;
provided, however, that the failure by

4



--------------------------------------------------------------------------------



 



the Company, the Nonemployee Director or both to execute such an agreement shall
not invalidate the granting of an Option.

     7. Director Fee Election. Upon election by the Board, all or any part of
the Director Fees can be waived in any given year, and the Director Fees waived
may be applied by the Board to reduce the exercise price of Options granted to
the Nonemployee Directors pursuant to
Sections 6(a) and 6(b). The amount of Director Fees waived may vary from year to
year. By way of example, if the Board elects pursuant to this Section to waive
an aggregate of $6,000 of Director Fees which would otherwise be payable to
three Nonemployee Directors ($2,000 of fees for each), an amount of $6,000
($2,000 each) shall be applied by the Board to reduce the exercise price of
Options granted pursuant to Section 6(b), so that if each of the three
Nonemployee Directors in this example are granted Options for 1,000 shares
exercisable at $5.00 each, the $2,000 could be applied to reduce the exercise
price of these options to $3.00 per share ($2,000 1,000 shares/$2.00 per share
reduction in exercise price).

     8. Terms and Conditions of Options. Each Option granted under this Plan
shall be subject to the terms and conditions set forth in this Section 8.

          8.1 Changes in Capital Structure. Subject to Section 8.2, if the
Common Stock is changed by reason of a stock split, reverse stock split, stock
dividend or recapitalization, or converted into or exchanged for other
securities as a result of a merger, consolidation or reorganization, appropriate
adjustments shall be made in: (a) the number and class of shares of Common Stock
subject to this Plan and each Option outstanding under this Plan; and (b) the
exercise price of each outstanding Option; provided, however, that the Company
shall not be required to issue fractional shares as a result of any such
adjustments. Each such adjustment shall be subject to approval by the
Administrator in its sole discretion.

          8.2 Time of Option Exercise. Subject to the other provisions of this
Plan, each Option granted pursuant to this Plan prior to the Company’s annual
meeting of shareholders held in 1999 shall be for a term of ten (10) years and
two (2) days and each Option granted pursuant to this Plan on or after the
Company’s annual meeting of shareholders held in 1999 shall be for a term of
five (5) years. Each Option granted under Section 6 of this Plan prior to the
Company’s annual meeting of shareholders held in 1999 shall be exercisable in
full six months after the date of grant. Each Option granted under Section 6 of
this Plan after the Company’s annual meeting of shareholders held in 1999 shall
be exercisable in full on the date of grant. At the discretion of the
Administrator, the Company shall have a right of repurchase at the option
exercise price with respect to shares purchased upon exercise of Options granted
pursuant to Section 6. For Options granted before the Company’s annual meeting
of shareholders held in 1999, such right of repurchase shall expire with respect
to 12-1/2% of the number of Shares covered by such Option six months after the
date such Option is granted and shall expire with respect to 6-1/4% of the
number of shares covered by such Option at the end of each three-month period
thereafter. For Options granted after the Company’s annual meeting of
shareholders held in 1999, such right of repurchase shall expire at the rate
determined by the Administrator.

          8.3 Corporate Transactions. In connection with an acquisition of the
Company affected by a merger, consolidation, sale of all or substantially all of
the Company’s assets, acquisition of shares, or any like occurrence in which the
Company is involved, the right

5



--------------------------------------------------------------------------------



 



of repurchase specified in Section 8.2 shall lapse with respect to twice the
number of shares then subject to such right of repurchase. The Administrator
shall have the authority, in its sole discretion, to determine the time prior to
consummation of such transaction when such right of repurchase shall so lapse.

          8.4 Limitation on Other Grants. The Administrator shall have no
discretion to grant Options under this Plan other than as set forth in Sections
6(a) and 6(b).

          8.5 Nonassignability of Option Rights. No Option granted under this
Plan shall be assignable or otherwise transferable by the Optionee, except by
will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order as defined by the Code. During the life of an Optionee,
an Option shall be exercisable only by the Optionee.

          8.6 Payment. Except as provided below, payment in full, in cash, shall
be made for all Option Shares purchased at the time written notice of exercise
of an Option is given to the Company, and proceeds of any payment shall
constitute general funds of the Company. Payment may also be made pursuant to a
cashless exercise/sale procedure. At the time an Option is granted or exercised,
the Administrator, in the exercise of its absolute discretion, may authorize any
one or more of the following additional methods of payment: (a) delivery by the
Optionee of Common Stock already owned by the Optionee for all or part of the
Option price, provided the Fair Market Value of such Common Stock is equal on
the date of exercise to the Option price, or such portion thereof as the
Optionee is authorized to pay by delivery of such stock; provided, however, that
if an Optionee has exercised any portion of any option granted by the Company by
delivery of Common Stock, the Optionee may not, within six (6) months following
such exercise, exercise any Option granted under this Plan by delivery of Common
Stock; and (b) any other consideration and method of payment to the extent
permitted under the California Corporations Code and federal securities and
other applicable laws.

          8.7 Termination as Director. Unless determined otherwise by the
Administrator in its absolute discretion, to the extent not already expired or
exercised, an Option shall terminate at the earlier of: (a) the expiration of
the term of the Option; or (b) three (3) months after the last day served by the
Optionee as a director of the Company; provided, that an Option shall be
exercisable after the date of termination of service as a director only to the
extent exercisable on the date of termination; and provided further, that if
termination of service as a director is due to the Optionee’s death or
“disability” (as determined in accordance with Section 22(e)(3) of the Code),
the Optionee, or the Optionee’s personal representative (or any other person who
acquires the Option from the Optionee by will or the applicable laws of descent
and distribution), may at any time within twelve (12) months after the
termination of service as a director (or such lesser period as is specified in
the Option Agreement but in no event after the expiration of the term of the
Option), exercise the rights to the extent they were exercisable on the date of
the termination.

          8.8 Withholding and Employment Taxes. At the time of exercise of an
Option (or at such later time(s) as the Company may prescribe), the Optionee
shall remit to the Company in cash all applicable federal and state withholding
and employment taxes. If authorized by the Administrator in its sole discretion,
an Optionee shall be permitted to elect, by means of a form of election to be
prescribed by the Administrator, to have shares of Common

6



--------------------------------------------------------------------------------



 



Stock which are acquired upon exercise of the Option withheld by the Company or
to tender to the Company other shares of Common Stock or other securities of the
Company owned by the Optionee on the date of determination of the amount of tax
to be withheld as a result of the exercise of such Option (the “Tax Date”) to
pay the amount of tax that is required by law to be withheld by the Company as a
result of the exercise of such Option. Any securities so withheld or tendered
shall be valued by the Company as of the Tax Date.

          8.9 Option Term. Each Option granted hereunder prior to the Company’s
annual meeting of Shareholders held in 1999 shall expire ten (10) years and two
(2) days after the date of grant. Each Option granted hereunder after the
Company’s annual meeting of Shareholders held in 1999 shall expire five
(5) years after the date of grant.

     9. Manner of Exercise.

     (a) An Optionee wishing to exercise an Option shall give written notice to
the Company at its principal executive office, to the attention of the officer
of the Company designated by the Administrator, accompanied by payment of the
exercise price as provided in Section 8.6 and, if required, by payment of any
federal or state withholding or employment taxes required to be withheld by
virtue of exercise of the Option. The date the Company receives written notice
of an exercise hereunder accompanied by payment of the exercise price and any
required federal or state withholding or employment taxes will be considered as
the date such Option was exercised. Unless otherwise provided by the
Administrator, options may be exercised only twice in any calendar year.

     (b) Promptly after the date an Option is exercised, the Company shall,
without stock issue or transfer taxes to the optionee or other person entitled
to exercise the Option, deliver to the Optionee or such other person a
certificate or certificates for the requisite number of shares of Common Stock.
An Optionee or transferee of an Optionee shall not have any privileges as a
stockholder with respect to any Common Stock covered by the Option until the
date of issuance of a stock certificate.

     10. No Right to Directorship. Neither this Plan nor any Option granted
hereunder shall confer upon any Optionee any right with respect to continuation
of the Optionee’s membership on the Board or shall interfere in any way with
provisions in the Company’s Articles of Incorporation and By-Laws relating to
the election, appointment, terms of office, and removal of members of the Board.

     11. Financial Information. The Company shall provide to each Optionee
during the period such optionee holds an outstanding Option a copy of the
financial statements of the Company as prepared either by the Company or
independent certified public accountants of the Company. Such financial
statements shall be delivered as soon as practicable following the end of the
Company’s fiscal year during the period Options are outstanding.

     12. Legal Requirements. The Company shall not be obligated to offer or sell
any Shares upon exercise of any Option unless the Shares are at that time
effectively registered or exempt from registration under the federal securities
laws and the offer and sale of the Shares are otherwise in compliance with all
applicable securities laws and the regulations of any stock

7



--------------------------------------------------------------------------------



 



exchange on which the Company’s securities may then be listed. The Company shall
have no obligation to register the Shares covered by this Plan under the federal
securities laws or take any other steps as may be necessary to enable the Shares
covered by this Plan to be offered and sold under federal or other securities
laws. Upon exercising all or any portion of an Option, an Optionee may be
required to furnish representations or undertakings deemed appropriate by the
Company to enable the offer and sale of the Shares or subsequent transfers of
any interest in the Shares to comply with applicable securities laws.
Certificates evidencing Shares acquired upon exercise of Options shall bear any
legend required by, or useful for purposes of compliance with, applicable
securities laws, this Plan or the Option Agreements.

     13. Amendments to Plan. The Board may amend this Plan at any time. Without
the consent of an optionee, no amendment may adversely affect outstanding
Options. No amendment shall require shareholder approval unless:

     (a) shareholder approval is required to meet the exemptions provided by
Rule 16b-3, or any successor rule thereto; or

     (b) the Board otherwise concludes that shareholder approval is advisable.

     14. Shareholder Approval; Term. This Plan shall become effective upon
adoption by the Board of Directors; provided, however, that no Option shall be
exercisable unless and until written consent of holders of a majority of the
outstanding shares of capital stock of the Company, or approval by holders of a
majority of shares of capital stock of the Company present, or represented, and
entitled to vote at a validly called shareholders’ meeting (or such greater
number as may be required by law or applicable governmental regulations or
orders) is obtained within twelve (12) months after adoption by the Board. This
Plan shall terminate ten (10) years after adoption by the Board unless
terminated earlier by the Board. The Board may terminate this Plan at any time
without shareholder approval. No Options shall be granted after termination of
this Plan, but termination shall not affect rights and obligations under then
outstanding Options.

Adopted by the Board of Directors: February 21, 1996

Approved by the Shareholders: June 3, 1996

Amended by the Board of Directors on November 20, 1996 so that (1) the third
sentence of section 8.2 reads: “The Company shall have a right of repurchase at
the option exercise price with respect to shares purchased upon exercise of
Options granted pursuant to Section 6 which shall expire with respect to 12-1/2%
of the number of Shares covered by such Option six months after the date such
Option is granted and shall expire with respect to 6-1/4% of the number of
shares covered by such Option at the end of each three-month period thereafter,
and (2) the following is added as the second sentence of section 8.6: “Payment
may also be made pursuant to a cashless exercise/sale procedure.”

Amended by the shareholders on May 16, 1997 and by the Board of Directors on
March 12, 1997 as follows: (1) beginning with the annual meeting of shareholders
held in 1997, increase

8



--------------------------------------------------------------------------------



 



the Option grant pursuant to Section 6(a) to 5,000 Shares and increase the
annual Option grant pursuant to Section 6(b) to 10,000 Shares, (2) provide that
if an annual meeting of shareholders is not held by June 15 of any year then the
annual Option grant pursuant to Section 6(b) shall be made on June 15 of such
year, and (3) in accordance with the 1996 amendments to Rule 16b-3, delete the
reference in Section 5(a) to “disinterested directors” and delete certain
requirements in Section 8.8 related to elections to have Common Stock withheld
to pay taxes.

Amended by the shareholders on May 14, 1999 and by the Board of Directors on
May 13, 1999 as follows: (1) beginning with the annual meeting of shareholders
held in 1999, the Option grant for Nonemployee Directors first elected or
appointed to the Board was increased to 15,000 Shares, with one fourth of the
grant being made after the first Directors’ meeting after the annual shareholder
meeting and the remaining three in the three succeeding quarters after the
meeting; (2) beginning with the annual meeting of shareholders held in 1999, the
Option grant for Nonemployee Directors who are re-elected to the Board was
increased to 7,500 Shares, with one fourth of the grant being made after the
first Directors’ meeting after the annual shareholder meeting and the remaining
three in the three succeeding quarters after the meeting; (3) the automatic
repurchase provision in Section 8.2 was changed to be at the discretion of the
Administrator; (4) the exercise period for Options granted after the annual
meeting of shareholders held in 1999 was reduced to five (5) years; (5) all
Options granted after the meeting of shareholders held in 1999 shall be 100%
exercisable on the date of grant; and (6) the number of shares covered by the
Plan was increased from 150,000 shares to 350,000 shares.

Total number of shares covered by the Plan: 350,000, as adjusted to reflect the
1 for 3 reverse split of Common Stock effectuated on June 3, 1996 and as
adjusted to reflect the increase of 200,000 shares approved by the shareholders
and Board of Directors on May 13, 1999.

Plan amended by the Board of Directors on February 20, 2003 to require the
Administrator to be the independent members of the Board or a committee of
independent members.

Plan amended by the Board of Directors on April 11, 2003 to increase the
authorized shares under the Plan from 350,000 to 550,000. The Board also amended
the Plan to delete payment using promissory notes and to note that payment
methods were limited to those allowed under federal securities and other
applicable laws. The amendments were approved by shareholders on May 30, 2003.

Plan amended by the Board of Directors on October 9, 2003 to (1) clarify that
the name of the Company is Thoratec Corporation, (2) amend Section 6(a)(iii) to
confirm existing practice as approved by the Board of Directors that the grant
of Options for Nonemployee Directors first elected or appointed to the Board
shall be granted in its entirety (15,000 Options) on the effective date of
election or appointment of such director, (3) provide that such newly elected
Nonemployee Director shall be entitled to receive the same amount of quarterly
grants of Options as the other Nonemployee Directors effective with the next
grant of Options to such other Nonemployee Directors, and (4) clarify that the
limits on the annual grants to Nonemployee Directors set forth in
Section 6(b)(iii) shall not include the initial grant to such first elected or
appointed Nonemployee Director.

9